DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/14/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019, 07/27/2020, and 04/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-. one or more associated sensors configured to… in claim 8 
-. at least one controller is configured to… in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerbi et al (US 2003/0060927), hereinafter “Gerbi”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Gerbi discloses a method (e.g. via Removable Infinite Roll Master Grip Handle and Touch Sensor for Robotic Surgery) comprising:
activating a non-controlling mode of a control system, wherein the control system includes a handle manually moveable by a user in one or more physical degrees of freedom (see [0022] "Commands are input to the robotic apparatus by moving the handle with the hand of the operator.[ ... ] The robotic apparatus is reconfigured to an alternate state in response to decoupling of the hand of the operator from the handle");

    PNG
    media_image1.png
    475
    602
    media_image1.png
    Greyscale

in the non-controlling mode, controlling one or more actuators to cause a vibration to be provided on the handle (see [0019] "the touch system may induce a vibration in the handle");
sensing the vibration with one or more sensors (see [0019] "the touch system may induce a vibration in the handle so as to sense coupling of the hand of the operator and the handle by measuring the induced vibration", measuring inherently discloses sensing);
determining, using the one or more sensors, that a difference in the vibration has occurred relative to a reference vibration, wherein the difference satisfies one or more predetermined thresholds (see [0019] "the touch system may induce a vibration in the handle so as to sense coupling of the hand of the operator and the handle by measuring the induced vibration", coupling is a Boolean decision relying in Gerbi on a measured vibration, the Boolean decision implicitly relies on a threshold.);
activating a controlling mode of the system in response to determining the difference in the vibration (see [0017] "The touch system generates a first signal in response to coupling of the handle with the hand of the operator. The surgical robotic apparatus is enabled to an operative state in response to the first signal."); and
modifying the vibration on the handle in response to detecting the change in the vibration (see Fig. 13B, the vibration being implicitly sustained since decoupling of the hand is also sensed, see e.g. [0022] "The robotic apparatus is reconfigured to an alternate state in response to decoupling of the hand of the operator from the handle").
             
    PNG
    media_image2.png
    200
    450
    media_image2.png
    Greyscale

Regarding claim 2, Gerbi discloses wherein applying the vibration includes applying the vibration in at least one of the one or more degrees of freedom of the handle, and wherein the sensing includes sensing the vibration in the at least one degree of freedom of the handle (see ([0089] "the vibration will be effected by at least the motor 70 coupled to a joint 56 between handle 50 and first gimbal member 62, or to the analogous joint closest to the handle in other linkage arrangements." and see [0090] "When an operator's hand comes in contact with the oscillating handle, the hand will alter the dynamic characteristics of the driven system, typically dampening the induced oscillations. The dampening of the oscillations will typically be sensed via the joint sensor. Hence, a signal indicating contact between the operator's hand and handle 50 may be generated by analyzing the vibrations.").  
Regarding claim 3, Gerbi discloses wherein the one or more predetermined thresholds are configured to be indicative of the user touching the handle (see [0093] "Preferably, the vibration level will be decreased to the point of an acceptable signal-to-noise ratio to minimize vibration perceived by the operator, particularly if the operator finds the induced vibration to be objectionable." discloses the vibration being perceived by the user).  
Regarding claim 4, Gerbi discloses wherein the modifying the vibration includes removing the vibration from the handle (see [0093] By inducing vibration V at a known and constant frequency, well-known synchronous-detection algorithms can be used to isolate the sensed vibration amplitude A.sub.m from sensor system noise. Preferably, the vibration level will be decreased to the point of an acceptable signal-to-noise ratio to minimize vibration perceived by the operator, particularly if the operator finds the induced vibration to be objectionable.).  
Regarding claim 5, Gerbi discloses wherein the modifying the vibration is performed after a predetermined time period after sensing the change in vibration (see [0093] By inducing vibration V at a known and constant frequency, well-known synchronous-detection algorithms can be used to isolate the sensed vibration amplitude A.sub.m from sensor system noise. Preferably, the vibration level will be decreased to the point of an acceptable signal-to-noise ratio to minimize vibration perceived by the operator, particularly if the operator finds the induced vibration to be objectionable.).    
Regarding claim 6, Gerbi discloses wherein the vibration is applied by applying a periodic control signal to the one or more actuators coupled to the handle, and wherein the difference in the vibration includes a dampening of the vibration from a higher sensed amplitude to a lower sensed amplitude, wherein the lower sensed amplitude is below one of the one or more predetermined thresholds that is a threshold amplitude (see fig. 13A-13B and see [0094] “contact between hand H and handle 50 dampens the induced vibration to a reduced amplitude wave V. Once the measured amplitude A.sub.m is below some threshold amplitude A.sub.t, a signal is generated indicating that the hand is contacting the handle, and movements of the handle can effect movements of the end effector. When the vibration exceeds the threshold amplitude, an alternative signal from the touch sensor system interrupts the master/slave control system, as described above.”).  
Regarding claim 10, Gerbi discloses further comprising sensing a user in physical proximity to the handle using one or more user presence sensors, wherein the applying of the vibration is initiated in response to sensing the user using the one or more user presence sensors (see [0019] “The touch sensor system may be used in addition to other safety devices such as a view sensor system which can verify that the operator is viewing a display of the surgical site, typically by sensing whether the operator's head is disposed adjacent a binocular eye piece of a stereoscopic display system.").  
Regarding claim 11, Gerbi discloses wherein the vibration is configured to be perceived by the user while touching the handle (see [0093] By inducing vibration V at a known and constant frequency, well-known synchronous-detection algorithms can be used to isolate the sensed vibration amplitude A.sub.m from sensor system noise. Preferably, the vibration level will be decreased to the point of an acceptable signal-to-noise ratio to minimize vibration perceived by the operator, particularly if the operator finds the induced vibration to be objectionable.).     
Regarding claim 12, Gerbi discloses further comprising changing the frequency or amplitude of the vibration in response to detecting a different operating mode of the control system (see [0093] By inducing vibration V at a known and constant frequency, well-known synchronous-detection algorithms can be used to isolate the sensed vibration amplitude A.sub.m from sensor system noise. Preferably, the vibration level will be decreased to the point of an acceptable signal-to-noise ratio to minimize vibration perceived by the operator, particularly if the operator finds the induced vibration to be objectionable.).  
Regarding claim 13, Gerbi discloses wherein activating a controlling mode includes controlling one or more actuators of a slave device to physically move at least a portion of the slave device in correspondence with physical manipulation of the handle by the user (see [0088] in addition to viewing sensor 20, it is also desirable to sense when the operator is touching handle 50 so that processor 22 enables the robotic surgery apparatus to an operative state only when the hand of the operator engages the handle. Conveniently, gimbal linkages 52 supporting handle 50 generally comprise links coupled by moveable joints, with at least one joint (and preferably a plurality of joints, ideally all joints) powered by motors and coupled to a position sensor, as described above. These driven and position sensing joints may be used for force reflection, actively driving handle 50 into alignment with surgical end effectors, friction and/or gravity compensation so as to avoid imposing undue forces on the system operator, and the like.; see also [0094] “as seen in FIG. 13B, contact between hand H and handle 50 dampens the induced vibration to a reduced amplitude wave V. Once the measured amplitude A.sub.m is below some threshold amplitude A.sub.t, a signal is generated indicating that the hand is contacting the handle, and movements of the handle can effect movements of the end effector. When the vibration exceeds the threshold amplitude, an alternative signal from the touch sensor system interrupts the master/slave control system, as described above.”). 
Regarding claim 14, Gerbi discloses wherein the handle includes two pincher grips, wherein the one or more degrees of freedom include at least one rotational degree of freedom of at least one of the two pincher grips moving in a pincher motion of the two pincher grips, and wherein the threshold is configured to be satisfied in response to the user touching either of the two pincher grips (see figs. 5 and 7B; see [0053-0054] “as seen most clearly in FIG. 5, gimbal 52b includes first, second, and third gimbal members 62, 64, and 66 (here counting from handle 50), with the third gimbal member being rotationally mounted to arm 52a. Handle 50 is rotatably supported by first gimbal member 62 using a rotational joint 56g, while first gimbal member 62 is, in turn, rotatably supported by second gimbal member 64 using yet another rotational joint 56f. Similarly, second gimbal member 64 is rotatably supported by third gimbal member 66 using a final rotational joint 56d, so that handle 50 is moveable with three degrees of freedom, and so that the gimbal structure supporting the handle has a redundant orientational degree of freedom. As described in more detail in co-pending U.S. Patent Application Serial No. 60/111,710 filed on Dec. 8, 1998, entitled Master Having Redundant Degrees of Freedom, the full disclosure of which is incorporated herein by reference, this redundant degree of freedom can be actively driven by processor 22 so as to avoid binding of the gimbal linkage, thereby providing a large range of motion to input handle 50. The degrees of freedom of the exemplary master control of FIGS. 4 and 5 are indicated by the arrows of axes A-G in these figures. The "pinching" or grasping degree of freedom is indicated by Arrows Ha, Hb regarding grips 50a, 50b”).  
Regarding claim 15, Gerbi discloses wherein the handle is mechanically ungrounded (see [0016 “The handle and indicator will often be detachably coupled to the member and sensor, respectively, easing removal and replacement of the handle, particularly where the indicator comprises a compression rod. In the exemplary embodiment, the member is supported by a linkage providing six degrees of freedom, thereby allowing movement of the handle in both position and orientation. The actuation input will often comprise variably squeezing first and second grip members together.”).  
Regarding claim 16, Gerbi discloses a system method (e.g. via Removable Infinite Roll Master Grip Handle and Touch Sensor for Robotic Surgery) comprising:
a handle manually moveable in one or more physical degrees of freedom by a user (Fig. 5, handle 50);
one or more actuators coupled to the handle and operative to output force on the handle ([0058] "active force feedback mechanisms may be included in master 52a, 52b");
one or more sensors operative to sense motion of the handle ([0057] "this arrangement provides mechanical coupling between the sensor assembly and gimbal member 62 whenever handle 50 is mounted to gimbal member 62"); and

       
    PNG
    media_image3.png
    476
    477
    media_image3.png
    Greyscale

at least one controller coupled to the one or more actuators (Fig. 12, bilateral controller (1010) and [0089] "the vibration will be effected by at least the motor 70 coupled to a joint 56 between handle 50 and first gimbal member 62, or to the analogous joint closest to the handle in other linkage arrangements"), wherein during a non-controlling mode of the system in which the handle is disabled from controlling motion of a device ([0090] "When an operator's hand comes in contact with the oscillating handle, the hand will alter the dynamic characteristics of the driven system, typically dampening the induced oscillations. The dampening of the oscillations will typically be sensed via the joint sensor. Hence, a signal indicating contact between the operator's hand and handle 50 may be generated by analyzing the vibrations." knowing that [0022] "The robotic apparatus is reconfigured to an alternate state in response to decoupling of the hand of the operator from the handle"), the at least one controller is configured to:
control at least one of the one or more actuators to apply a vibration to the handle ([0089] "the vibration will be effected by at least the motor 70 coupled to a joint 56 between handle 50 and first gimbal member 62, or to the analogous joint closest to the handle in other linkage arrangements");
sense a change in the vibration based on signals from the one or more sensors, wherein the change satisfies one or more predetermined thresholds ([0090] "When an operator's hand comes in contact with the oscillating handle, the hand will alter the dynamic characteristics of the driven system, typically dampening the induced oscillations. The dampening of the oscillations will typically be sensed via the joint sensor. Hence, a signal indicating contact between the operator's hand and handle 50 may be generated by analyzing the vibrations.", the Boolean decision to indicate contact or not implicitly discloses a threshold);
cause activation of a controlling mode of the system in response to detecting the change in the vibration, wherein the controlling mode enables the handle to control motion of the device ([0017] "The touch system generates a first signal in response to coupling of the handle with the hand of the operator. The surgical robotic apparatus is enabled to an operative state in response to the first signal."); and
modify the vibration on the handle in response to detecting the change in the vibration (Fig. 13B, the vibration being implicitly sustained since decoupling of the hand is also sensed, see e.g. [0022] "The robotic apparatus is reconfigured to an alternate state in response to decoupling of the hand of the operator from the handle").
Regarding claim 18, Gerbi discloses wherein the at least one controller is further configured to sense the user in physical proximity to the handle using one or more user presence sensors, wherein the applying of the vibration is initiated in response to sensing the user using the one or more user presence sensors (see [0019] “The touch sensor system may be used in addition to other safety devices such as a view sensor system which can verify that the operator is viewing a display of the surgical site, typically by sensing whether the operator's head is disposed adjacent a binocular eye piece of a stereoscopic display system.").    
Regarding claim 20, Gerbi discloses a method (e.g. via Removable Infinite Roll Master Grip Handle and Touch Sensor for Robotic Surgery) comprising: activating a non-controlling mode in which a handle of the master controller is manually moveable by a user in one or more physical degrees of freedom without moveably controlling a device;35WO 2018/112216PCT/US2017/066442 in the non-controlling mode, applying periodic forces to the handle in one or more degrees of freedom of the handle using one or more actuators in response to sensing a presence of a user relative to the master controller with one or more user presence sensors; sensing movement of the handle caused by the periodic forces with one or more sensors configured to sense motion of the handle in the one or more degrees of freedom; detecting a change in the movement of the handle using the one or more sensors, wherein the change is greater than a threshold amount; and in response to detecting the change in the motion of the handle, activating a controlling mode in which the handle is moveable by the user in the one or more degrees of freedom to moveably control the device (e.g. this method is clearly derived from Gerbi, wherein Gerbi discloses a surgical robotic apparatus comprising a handle (50) moveable, with three degrees of freedom by an operator, a motor (70) coupled to a joint of the handle and configured to induce a vibration m the handle, a sensor configured to sense oscillations of the handle, and a processor (22) configured to control the motor, wherein the sensor generates a first signal in response to coupling of the handle with a hand of the operator, wherein the processor enables the surgical robotic apparatus to be in an operative state in response to the first signal only when the hand of the operator engages the handle (see paragraphs [0052-0054, 0088-0090, 0095]; see also claim 18; see figures 1 and 5-7B).          
    PNG
    media_image4.png
    590
    466
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    476
    477
    media_image3.png
    Greyscale

          
    PNG
    media_image5.png
    620
    469
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    444
    678
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    386
    671
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 7-9, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 7,446,752 to Goldenberg et al – which is directed to controlling haptic sensations from a vibrotactile feedback device connected to a computer. The vibrotactile device includes an actuator having a rotatable mass, and receives information, which causes a periodic control signal to be produced. The control signal controls the actuator to rotate the mass to induce a vibration in the device, where a magnitude and a frequency of the vibration can be adjusted independently of each other by adjusting the control signal. Vibration magnitude is based on control signal duty cycle, and vibration frequency is based on control signal frequency. Kinesthetic haptic effects can be output on the vibrotactile device by mapping the kinesthetic effect to a vibrotactile effect that causes vibrotactile forces to be output. The kinesthetic haptic effect can be a periodic or nonperiodic effect.
2. – US 2012/0232780 to Delson et al – which is directed to General Synchronized Vibration devices that provide haptic feedback to a user and improve the performance of existing vibratory devices. Different actuator types may be employed to provide synchronized vibration, including linear rotary actuators, rotating eccentric mass actuators including interleaved rotating mass actuators, and rocking mass actuators. A controller sends signals to one or more driver circuits to provide adjustment of vibration magnitude, frequency, and direction of the actuators. The system may apply forces onto an object, and a sensor measures a feature(s) of the object. This information is provided to a vibration device controller, which can then modify the vibration waveform to improve overall system performance. Fourier synthesis can be used to approximate arbitrarily shaped waveforms by controlling the phase and frequency of vibration actuators. These waveforms can include asymmetry where the peak force in one direction is higher than the peak force in another direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664